295 F.2d 240
Elizabeth L. VARTY, Plaintiff-Appellant,v.METROPOLITAN LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 14447.
United States Court of Appeals Sixth Circuit.
Oct. 20, 1961.

Robert E. Toohey, Detroit, Mich., John F. Noonan, Detroit, Mich., on brief, for appellant.
Wellington M. Watters, Detroit, Mich., John A. Ziegler, Jr., Dickinson, Wright, McKean & Duclip, Detroit, Mich., on brief, for appellee.
Before MILLER, Chief Judge, and McALLISTER and WEICK, Circuit Judges.
PER CURIAM.


1
This action, filed by the appellant, Elizabeth L. Varty, sought to recover upon an insurance policy which appellant alleges was issued by the appellee, Metropolitan Life Insurance Company, upon the life of her husband, Robert L. Varty.


2
On or about June 3, 1957, Robert L. Varty executed an application for the policy, furnished by appellee's agent.  Following a favorable determination of his medical insurability by appellee, appellee on June 20, 1957, executed the policy and forwarded it from its New York office to its Detroit office for delivery to the insured.  Insured died suddenly and unexpectedly on June 22, 1957, before delivery of the policy to him.  The policy was retained undelivered by the appellee.


3
The application for the policy, signed by the insured, provided that no liability would be incurred until the policy was delivered and the full first premium actually paid and accepted by the company.  Appellant contended that appellee's soliciting agent misrepresented to the insured at the time the application was signed that the policy would be effective when and if the insured successfully passed the medical examination.  She seeks recovery on the basis of fraud on the part of the appellee's agent.


4
Appellant's evidence wholly failed to support this contention.  We concur in the ruling of the District Judge in directing a verdict for the appellee.


5
The judgment is affirmed.